Citation Nr: 1307362	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-24 827	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 40 percent for neuralgia of the sciatic nerve of the right lower extremity.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from June 1967 to March 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity.

In an August 2012 rating decision, the RO assigned a temporary 100 percent rating for the lumbar spine disability based on surgical or other treatment necessitating convalescence, effective from July 29, 2008, to September 30, 2008.  The RO also separately evaluated the orthopedic and neurologic aspects of the Veteran's lumbar spine disability, assigning a 40 percent rating for degenerative disc disease of the lumbar spine and a 40 percent rating for neuralgia of the sciatic nerve of the right lower extremity, effective from March 26, 2010.  As such, the issues are as stated on the title page.


FINDING OF FACT

On January 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In January 29, 2013, correspondence, the Veteran requested a withdrawal of this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


